Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			  DUTY OF DISCLOSURE (see 37 CFR 1.56)
	The examiner notes the current application is almost identical to the disclosure of US 9,781,397 which includes an earlier priority date than the instant application.  It appears the differences, the 397’ patent uses “computing unit” instead of “calculating unit” and “spacing” instead of “interval”.    If the applicant deems there is additional distinction between the 2 applications (identical drawings) clarification regarding such is requested in order to expedite prosecution. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interval”, “first distance”, “second distance”, “angle information” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally the numbered elements such as 11, 12, 13, 14, 15 and 16 should have a brief text legend/description to ascertain from the drawing what the element(s) is/are see (MPEP Rule 1.84(o)). 
The examiner notes para 19 includes L1, L2, “x” as interval which are calculated an also not shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Double Patenting
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see below) of U.S. Patent No. US 9,781,397 in view of US 20190116356 (para 181-182).

Instant Application                                                   US 9,781,397
1. A projector comprising: a first projection unit that projects a first image;  





and a first calculation unit that calculates, from captured image data of the second image captured by the first imager and interval information indicating an interval between the other projector and the projector, a first distance between a 10surface on which the second image is projected and the other projector, or a second distance between an area in which the second image is projected and the projector, wherein the first projection unit controls projection of the first image based on the first distance or the second distance.












2. The projector according to claim 1, wherein the first projection unit projects the first image via a lens, and the first imager captures the second image via the lens.





3. The projector according to claim 1, 

wherein the first calculation unit calculates angle information indicating an angle between a projection direction and an image capturing direction of the second image from 








4. The projector according to claim 1, further comprising a first communication unit that receives, from the other projector, position information of the other projector, wherein the first calculation unit calculates the interval information 5based on the position information of the other projector received by the first communication unit.






6. The projector according to claim 5, wherein the first imager is divided 15into a plurality of parts.














8. The projector according to claim 1, wherein the first imager is disposed on a side opposite to the lens of the first projection unit on the optical axis of the first image to be projected, and has a larger area than an area of the first projection unit.


9. The projector according to claim 1, further comprising an optical path splitter that divides an optical path from the first projection unit to the first image and an optical path from the second image to the first imager.

10. The projector according to claim 1, wherein at least a part of the second image captured by the first imager is in an area of the first image projected from the first projection unit.




a first image;  at least one lens configured to project the first image 
displayed by the spatial light modulator; 

 at least one image sensor configured 

projector;  

and a computing unit for computing a distance between a surface on 
which the second image is projected and the another projector, using imaging 
data of the second image captured imaged by the at least one image sensor, and 
spacing information on a spacing between the projector and the another 
projector. 
 
*NOTE (claim 1 includes the “or” second distance).  In the event a second distance was required, the examiner evidences US 20190116356 (para 181-182) which discloses the lens center of multiple projection devices from a screen can be calculated, thus the position of each lens center would be information indicating the spacing (interval) between projectors, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention.  Motivation being to ensure 


(see claim 1 above, which include project and capture via the lens)



    







2.  The projector according to claim 1, 


wherein the computing unit computes 
angular information on an 

angle between a direction of 

projection of the second 
image and a direction of 
capturing of the second image, the angle being 
computed from a position of the second image projected by the another projector, the position being obtained from the imaging data of the second 

which the second image is projected and the another projector, the distance 
being computed from the angular information and the spacing information.

*Note(interval = spacing)



3.  The projector according to claim 1, further comprising a communication unit for receiving positional information on the another projector from the 
another projector, wherein the computing unit computes the spacing information 
based on the positional information received by the communication unit.
 *Note (other = another)


4.  The projector according to claim 1, wherein the spatial light modulator 

least one image sensor is disposed on an outside of the spatial light modulator 
with respect to the optical axis.
*Note (projection unit = SLM)


5.  The projector according to claim 4, wherein the at least one image 
sensor imaging unit comprises a plurality of image sensors.
*Note plurality of parts = plurality of image sensors, where an RGB camera/image may include separate sensor for each color as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

6.  The projector according to claim 4, wherein the at least one image 
sensor is disposed on an opposite side of the at least one lens across the 









7.  The projector according to claim 1, wherein the at least one image 
sensor is disposed on an optical axis of projection of the first image, on an 
opposite side of the at least one lens across the spatial light modulator;  and 
the at least one image sensor is larger in area than the spatial light 
modulator. 


    8.  The projector according to claim 1, further comprising an optical-path 
splitting unit for splitting an optical path into an optical path from the 
spatial light modulator to the at least one lens and an optical path from the 
at least one lens to the at least one image sensor.



modulator. 
*Note the overlapped (is in an area—1st and 2nd projected areas) are obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, wherein in order to project a multi-projector image, each projector typically displays and adjacent and overlapped image, thus being in an area and outside a region of the other projector. 



12. The projector system according to claim 11, wherein the second projector includes 15a 



13. The projector system according to claim 11, further comprising a 25third projector that projects a third image, 26wherein the first calculation unit calculates, from captured image data of the third image captured by the first imager and interval information indicating an interval between the third 

14. A projector system comprising: n projectors consisting of first to n-th projectors, where n is an integer, 10wherein when the first to (n-1)th projectors each serve as the projector according to claim 1, the second to the n-th projectors each serve as the other projector, respectively, and when the n-th projector serves as the projector according to claim 1, the first projector serves as the other projector.


15. A projector system comprising: a first projector that projects a first image; a second projector that projects a second image; and a 
communication unit that receives the position information of the first projector and the captured image data from the first communication unit, and receives the position information of the second projector from the second communication unit, and  10a third calculation unit that calculates, from the position information of the first projector and the position information of the second 






16. A projector system comprising: a first projector that projects a first image; a second projector that projects a second image; an 











according to claim 1;  and a second projector being the another projector 
according to claim 1.






11.  The projector system according to claim 10, wherein the second 

second image;  at least one second lens configured to project the second image 
displayed by the second spatial light modulator;  at least one second image 
sensor configured to capture the first image through the at least one second 
lens;  and a second computing unit for computing a distance between the first 
projector and a surface on which the first image is projected, using imaging 
data of the first image captured by the second image sensor, and the spacing 
information on the spacing between the first projector and the second 
projector. 

*NOTE or included, regarding additional distances 2nd, 3rd and 4rth if “no or” refer to rejection of claim 1. 



12.  The projector system according to claim 10, further comprising a third 
projector for projecting a third image, wherein the computing unit computes a 
distance between the third projector and a surface on which the third image is 
projected, using imaging data of the third image captured by the at least one 

and the first projector. 

*NOTE or included in claim language, regarding additional distances 5th or 6th if “no or” refer to rejection of claim 1. 





    13.  A projector system comprising "n" units of first to n-th projectors 
each of which is the projector according to claim 1, "n" being an integer, 
wherein the another projector, according to claim 1, corresponding to each of 
the first to (n-1)-th projectors is a respective one of the second to n-th 
projectors;  and the another projector, according to claim 1, corresponding to 
the n-th projector is the first projector.









    14.  A projector system comprising: a second projector for projecting a 
second image, the second projector including a second communication unit for 

for projecting a first image, the first projector including: a spatial light 
modulator configured to display the first image;  at least one lens configured 
to project the first image displayed by the spatial light modulator;  an image 
sensor configured to capture the second image through the at least one lens;  
and a first communication unit for transmitting positional information on the 
first projector and for transmitting imaging data of the second image captured 
by the image sensor;  and a control box for communicating with the first 
projector and the second projector, 
the control box including: a third 
communication unit for receiving the imaging data of the second image and the 
positional information on the first projector from the first communication 
unit, and for receiving the positional information on the second projector from 
the second communication unit;  and a computing unit for computing spacing 
information on a spacing between the first projector and the second projector, 
and for computing a distance between the second projector and a surface on 

imaging data of the second image, the positional information on the first 
projector, and the positional information on the second projector, and wherein 
the distance is computed from the spacing information and the imaging data of 
the second image. 




*NOTE or included in claim language, if no or, all the limitations as obvious, refer of claim 1. 
Regarding the control box controls projection as noted above in claim 14, the control box calculates and communicates between devices thus being obvious to use such received/calculated information to properly project images in a multi-projection system, using spacing/distance and distance to screen as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 




    1.  A projector comprising: a spatial light modulator configured to display 

displayed by the spatial light modulator;  at least one image sensor configured 
to capture, through the at least one lens, a second image projected by another 
projector;  and a computing unit for computing a distance between a surface on 
which the second image is projected and the another projector, using imaging 
data of the second image captured imaged by the at least one image sensor, and 
spacing information on a spacing between the projector and the another 
projector. 


*NOTE or included in claim language, if no or, all the limitations as obvious, refer of claim 1. 

Claim 16 states position information of the imaging device, where the examiner notes the camera/projector when combined are at the same position as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, additionally where information calculated pertaining to the position/distance would be used to control the system. 



angular information on an angle between a direction of projection of the second 
image and a direction of capturing of the second image, the angle being 
computed from a position of the second image projected by the another 
projector, the position being obtained from the imaging data of the second 
image;  and the computing unit computes the distance between the surface on 
which the second image is projected and the another projector, the distance 
being computed from the angular information and the spacing information.
*NOTE or included in claim language, if no or, all the limitations as obvious, refer of claim 1. 




(The examiner also notes the SLM in the claims of US 9,781,397 were amended to include SLM, however the examiner notes the original disclosure is absent any such teaching of SLM)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calculation unit (includes 1st, 2nd….) (1-17), a projection unit (includes first or second..) (1-14).  and a communication unit (includes 1st, 2nd ….) (4 and 15).  Communication unit (para 15, 20) 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Projection unit:  as disclosed (para 12) a lens 11 (Figures) which has a configuration such as a DMD or LCOS. 
Calculation unit:  (para 15) uses a GPS for position and gyro for direction calculations. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
	Based upon the filing/approval of a TD with respect to the double patenting rejection the claims are allowable in view of the Prior Art ( the examiner notes no prior art rejection has been made). 
Claims 1-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closes prior art of record:
MATOBA et al., US 20190116356 (paras 181-182) discloses various internal calculations (P1-P6) which includes the distances from the projection surface and lens center, however MATOBA does not disclose a camera to capture an image (as recited in the claims) nor does MATOBA disclose a GPS or Gyro (calculation unit invoking 112(f) which includes such components) and the equations L1 and L2 as disclosed to calculate such positions.
Regarding claim 16 (claim does not include spacing):
The examiner notes US 20130063401, which discloses a single projector (not 2) and a stereo camera, however no GPS or gyro as invoked the calculation as claimed are taught/suggested. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786

An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422